Citation Nr: 1707161	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  15-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the issue of whether the character of discharge remains a bar to VA benefits. 

2. Whether the Veteran's character of discharge remains a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 2004 to February 2006, and was discharged under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of the Veteran Affairs (VA) Regional Office (RO).  

In September 2016, the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In order to establish jurisdiction over the issue of whether the appellant's character of discharge remains a bar to VA benefits, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the character of discharge remains a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed administrative decision, dated in July 2006, the RO found the appellant's separation from service in February 2006 was under other than honorable conditions.  

2. Evidence since the July 2006 administrative decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim.  


CONCLUSIONS OF LAW

1. The July 2006 administrative decision finding the appellant's separation from service in February 2006 was under other than honorable conditions is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Evidence received since the July 2006 administrative decision is new and material to the appellant's claim, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant disagrees with the prior VA decisions finding that his service was not honorable.  In March 2006, the appellant filed a claim for service connection for mood disorder with depression, right foot fracture, tinnitus, headaches, low back pain, and chest pain.  A July 2006 final administrative decision found there was no evidence to suggest the appellant was insane at the time he committed the offenses that led to his discharge and the evidence supported a conclusion that his own willful misconduct led to his discharge under other than honorable conditions.  Although the appellant appealed that decision and a statement of the case was issued in February 2007, the appellant did not file a timely substantive appeal and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the appellant's claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the July 2006 administrative decision includes the appellant's statement in his August 2015 substantive appeal that he suffers from posttraumatic stress disorder (PTSD).  Additionally, he notes that the Secretary of Defense issued a statement finding that in cases where service records or any document from the period of service substantiates the existence of one or more symptoms of what is now recognized as PTSD or PTSD related during service, liberal consideration will be given to find that PTSD existed during service.  Such conditions will be considered mitigating factors in the misconduct that caused the other than honorable discharge.  

As the appellant claims for the first time in his August 2015 substantive appeal that he has PTSD and cites the Secretary of Defense's findings that liberal consideration will be given to finding that PTSD existed during service and such conditions will be considered mitigating factors in the misconduct that caused the other than honorable discharge, the Board presumes such statements are credible and finds this newly submitted evidence relates to the unestablished facts, namely mitigating factors in the misconduct that caused his other than honorable discharge.  As noted above, when evaluating whether evidence is new and material, it must be presumed to be credible.  Justus, 3 Vet. App. at 513.  

For the aforementioned reasons, the evidence for his claim is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

The application to reopen the appellant's claim regarding the character of his discharge is granted.  


REMAND

The appellant disagrees with the prior VA decisions finding that his service was not honorable.  Specifically, he and his representative assert during the September 2016 Board hearing that although the appellant is in receipt of a bad conduct discharge, there is evidence that he was insane at the time of the offenses leading to his discharge.  Also, they argue that although he was diagnosed with a personality disorder in service, he really had PTSD, which should be considered a mitigating factor in the misconduct that caused his other than honorable characterization of service.  

His service medical records reflect that on his June 2003 report of medical history he notes had been treated for a mental condition - specifically, anger management.  His June 2003 entrance examination was normal for any psychiatric conditions.  A notation was added in August 2004 that notes he was in the custody of the juvenile department of corrections.  He was discharged at age 17 and attended alternative management and schooling.  He had difficulty with impulse control.  Ultimately, a waiver was recommended and the appellant was allowed to enter service with the provision that he would obtain treatment for anger management.  

In July 2005, the appellant was evaluated by a mental health professional.  The record notes he was seeking a hardship separation due to his wife's mental health condition.  He reported she had been hospitalized and had violent mood swings.  He also reported a history of severe violence in his past and said his violence was getting "bad again."  Provisional diagnosis was personality disorder not otherwise specified with antisocial, narcissistic and borderline traits.  A September 2005 record notes that since the appellant had joined the military, he had gone absent without official leave (AWOL) twice and missed movement to Iraq.  He also admitted to assaulting his wife and using illegal drugs.  His primary diagnosis was a personality disorder not otherwise specified with antisocial, narcissistic and borderline features and he was recommended for military separation under Chapter 5-13.  The appellant was fit for administrative or judicial action deemed appropriate by command.  

In October 2005, he was charged with larceny and his discharge was changed to a Chapter 10.  He then voluntarily requested discharge in lieu of trial by court-martial.  In January 2006 he was seen at a private hospital for suicidal and homicidal ideations and was diagnosed with adjustment disorder with depressed mood.   

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions, and would be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b), (d)(4).  An insane person is defined as one who, due to disease, (1) exhibits a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that he only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354(a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In a September 2016 statement, the appellant's representative avers the appellant was diagnosed PTSD at Northwest Human Services Center.  Also, he was found to have anxiety and assigned a GAF score of 45 at Trinity Health Hospital.  However, such records were no longer in his possession and he requested the Board acquire them.  Thus, a remand is necessary to attempt to associate such records with the claims file.  

Also, as the appellant's representative asserts during the September 2016 Board hearing that the appellant was insane at the time of the offenses leading to his discharge and although he was diagnosed with a personality disorder in service, he really had PTSD, which should be considered a mitigating factor in the misconduct that caused his other than honorable characterization of service, the Board finds that only after attempting to obtain the above mentioned private treatment records, the appellant should be provided with a VA psychiatric examination for the purpose of determining whether he was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with his misconduct during service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and ask him to submit, or authorize VA to obtain, all pertinent medical records from any VA or private facility where he has been seen for psychiatric treatment since his separation from service in 2006, to include records from Northwest Human Service Center and Trinity Health Hospital.

If the appellant provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1) , as well as requisite notice to the appellant under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

2. Only AFTER obtaining as many of the medical records as the appellant identifies, to the extent they are available, then, arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

A detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL or committed larceny.

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a). Did the appellant exhibit a mental health disease or disorder at the time of any charged misconduct, including times when he was AWOL, committed larceny, or at any other time during military service?  Specifically, please address the contention that he had PTSD or symptoms of PTSD during service.

b). Did the appellant meet VA's definition of insanity at the time of any charged misconduct, including times when he was AWOL, committed larceny, or at any other time during military service? [this means that due to a disease, he exhibited a more or less prolonged deviation from his normal method of behavior, interfered with the peace of society, or became antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.] 

In reaching his or her conclusions, the examiner should consider and address the appellant's lay statements (both from the detailed history taken at the examination and contained in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL, had suicidal or homicidal ideations, and committed larceny. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


